DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 of US Application No. 17/590,853, filed on 20 May 2022, are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed on 06 February 2022 has been considered. An initialed copy of form 1449 is enclosed herewith.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,282,401 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1-20 of the current application are taught in the claims of U.S. Patent No. 11,282,401 B2.

Regarding claim 1, U.S. Patent No. 11,282,401 teaches:
receiving a plurality of task parameters defining a coverage task in a certain geographical area (receiving a plurality of task parameters defining a coverage task in a certain geographical area – claim 1; 
calculating a first movement path for at least one first autonomous vehicle selected to cover at least partially the certain geographical area, the first movement path is computed according to at least one operational parameter of the first autonomous vehicle with respect to at least one of the plurality of task parameters (calculating and outputting instructions for operating at least one first autonomous vehicle selected to cover at least partially the certain geographical area according to a first movement path computed according to at least one operational parameter of the first autonomous vehicle with respect to at least one of the plurality of task parameters – claim 1); 
operating the at least one first autonomous vehicle according to the first movement path (calculating and outputting instructions for operating at least one first autonomous vehicle selected to cover at least partially the certain geographical area according to a first movement path computed according to at least one operational parameter of the first autonomous vehicle with respect to at least one of the plurality of task parameters – claim 1); 
identifying at least one uncovered segment of a plurality of segments constituting the certain geographical area by analyzing coverage of the certain geographical area by the at least one first autonomous vehicle operated according to the first movement path (identifying at least one uncovered segment of a plurality of segments constituting the certain geographical area by analyzing coverage of the certain geographical area by the at least one first autonomous vehicle operated according to the first movement path – claim 1); 
calculating second movement path for at least one second autonomous vehicle selected to cover the at least one uncovered segment, the second movement path is computed according to at least one operational parameter of the second autonomous vehicle (calculating and outputting instructions for operating at least one second autonomous vehicle selected to cover the at least one uncovered segment according to a second movement path computed according to at least one operational parameter of the second autonomous vehicle – claim 1); and 
operating the at least one second autonomous vehicle according to the second movement path (calculating and outputting instructions for operating at least one second autonomous vehicle selected to cover the at least one uncovered segment according to a second movement path computed according to at least one operational parameter of the second autonomous vehicle – claim 1); 
wherein the at least one first autonomous vehicle and the at least one second autonomous vehicle are selected to optimally accomplish the coverage task, the second autonomous vehicle having increased coverage precision and reduced coverage rate compared to the first autonomous vehicle (wherein the at least one first autonomous vehicle and the at least one second autonomous vehicle are selected to optimally accomplish the coverage task, the second autonomous vehicle having increased coverage precision and reduced coverage rate compared to the first autonomous vehicle – claim 1).

Regarding claim 2, U.S. Patent No. 11,282,401 teaches:
wherein each of the first autonomous vehicle and the second autonomous vehicle is a member of a group consisting of: a ground vehicle, an aerial vehicle and a naval vehicle (claim 2).  

Regarding claim 3, U.S. Patent No. 11,282,401 teaches:
wherein the coverage task comprising at least one operation of a group consisting of: a monitoring operation, an agricultural operation, a picking operation and a placing operation (claim 3).  

Regarding claim 4, U.S. Patent No. 11,282,401 teaches:
wherein each of the plurality of task parameters defines at least one member of a group consisting of: an operation of the task, a timing of the task, a duration of the task, a revenue of the task, a cost of the task, a size of the certain geographical area, a location of the certain geographical area, a type of the certain geographical area and an outcome of the task (claim 4).  

Regarding claim 5, U.S. Patent No. 11,282,401 teaches:
wherein each of the plurality of operational parameters of a respective autonomous vehicle is a member of a group consisting of: a type of the autonomous vehicle, an availability of the autonomous vehicle, a speed of the autonomous vehicle, an energy related operation time expectancy, a maximal altitude of the autonomous vehicle, a minimal altitude of the autonomous vehicle, a range of the autonomous vehicle, a communication range, a load capability of the autonomous vehicle, a coverage precision of the autonomous vehicle, a coverage rate of the autonomous vehicle, a current location and a cost of operation of the autonomous vehicle (claim 5).

Regarding claim 6, U.S. Patent No. 11,282,401 teaches:
wherein the coverage of the certain geographical area is determined by analyzing sensory data captured by at least one sensor deployed to monitor at least part of the certain geographical area (claim 6).

Regarding claim 7, U.S. Patent No. 11,282,401 teaches:
wherein the at least one sensor is deployed in the at least one first autonomous vehicle (claim 7).  

Regarding claim 8, U.S. Patent No. 11,282,401 teaches:
wherein the at least one sensor is deployed in the at least one second autonomous vehicle (claim 8).  

Regarding claim 9, U.S. Patent No. 11,282,401 teaches:
wherein the at least one sensor is deployed in at least one monitoring autonomous vehicle operated in the certain geographical area (claim 9).  

Regarding claim 10, U.S. Patent No. 11,282,401 teaches:
wherein the at least one uncovered segment includes one of: a fully uncovered segment, a partially uncovered segment and an uncertainly covered segment (claim 10).  

Regarding claim 11, U.S. Patent No. 11,282,401 teaches:
operating the at least one second autonomous vehicle, based on the coverage analysis, in a part of the certain geographical area already covered by the at least one first autonomous vehicle while the at least one first autonomous vehicle is still operated in another part of the certain geographical (operating the at least one second autonomous vehicle, based on the coverage analysis, in a part of the certain geographical area already covered by the at least one first autonomous vehicle while the at least one first autonomous vehicle is still operated in another part of the certain geographical area – claim 1).  

Regarding claim 12, U.S. Patent No. 11,282,401 teaches:
selecting the at least one first autonomous vehicle according to selection of the at least one second autonomous vehicle (claim 11).  

Regarding claim 13, U.S. Patent No. 11,282,401 teaches:
analyzing the coverage after the at least one second autonomous vehicle is operated to cover the at least one uncovered segment to identify at least one additional uncovered segment of the plurality of segments (claim 12).

Regarding claim 14, U.S. Patent No. 11,282,401 teaches:
initiating at least one additional iteration comprising: calculating and another second movement path for the at least one second autonomous vehicle according to at least one operational parameter of the at least one second autonomous vehicle to at least partly cover the at least one additional uncovered segment, and operating the at least one second autonomous vehicle according to the another second movement path (claim 13).  

Regarding claim 15, U.S. Patent No. 11,282,401 teaches:
selecting at least one third autonomous vehicle for the at least one additional iteration, calculating a third movement path for the at least one third autonomous vehicle according to at least one operational parameter of the at least one third autonomous vehicle to at least partly cover the at least one additional uncovered segment, and operating the at least one third autonomous vehicle according to the third movement path (claim 14).  

Regarding claim 16, U.S. Patent No. 11,282,401 teaches:
wherein the optimal accomplishment of the task is estimated based on a minimal number of autonomous vehicles deployed to complete the task (claim 15).

Regarding claim 17, U.S. Patent No. 11,282,401 teaches:
wherein the optimal accomplishment of the task is estimated based on a minimal cost of the autonomous vehicles deployed to complete the task (claim 16).

Regarding claim 18, U.S. Patent No. 11,282,401 teaches:
wherein the optimal accomplishment of the task is estimated based on a minimal time for completing the task (claim 17).

Regarding claim 19, U.S. Patent No. 11,282,401 teaches:
wherein the optimal accomplishment of the task is estimated based on a minimal duration time of the task (claim 18).  

Regarding claim 20, U.S. Patent No. 11,282,401 teaches:
at least one input interface; at least one output interface; and at least one processor coupled to the at least one input interface and to the at least one output interface, the at least one processor executing a code comprising: code instructions to receive, via the at least one input interface, a plurality of task parameters defining a coverage task in a certain geographical area; code instructions to calculate a first movement path for at least one first autonomous vehicle selected to cover at least partially the certain geographical area, the first movement path is computed according to at least one operational parameter of the first autonomous vehicle with respect to at least one of the plurality of task parameters; code instructions to operate, via the at least one output interface, the at least one first autonomous vehicle according to the first movement path; code instructions to identify at least one uncovered segment of a plurality of segments constituting the certain geographical area by analyzing coverage of the certain geographical area by the at least one first autonomous vehicle operated according to the first movement path; code instructions to calculate a second movement path for at least one second autonomous vehicle selected to cover the at least one uncovered segment according to a second movement path computed according to at least one operational parameter of the second autonomous vehicle; and code instructions to operate, via the at least one output interface, the at least one second autonomous vehicle according to the second movement path; wherein the at least one first autonomous vehicle and the at least one second autonomous vehicle are selected to optimally accomplish the coverage task, the second autonomous vehicle having increased coverage precision and reduced coverage rate compared to the first autonomous vehicle (claims 1 and 20).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 8,639,408 B2) discloses coordinating vehicle operations in a field and role reassignment if one of the vehicle fails while executing its assigned task (Fig. 19 and text).
Diekhans et al. (US 8,170,785 B2) discloses that a “route plan is changed dynamically when a new machine system joins the group or when a machine system leaves the group. This makes it possible to add a new machine system to the group at any time or to allow machine systems to leave the group at any time, e.g., due to a defect or because they are needed somewhere else. When a new machine system is added, it only needs to establish communication with the other machine systems and "announce" itself within the group. It does this by transmitting its available route planning data which, in the simplest case, are its own position data, its machine parameters, and information about the fact that this machine system is supposed to participate in this operation. It then receives the route planning data from the other machine systems, including the existing route plan. The machine systems can then change the shared route plan in a coordinated manner, in order to incorporate the new machine system in an optimal manner. The route plan can be changed in a similar manner when a machine system "signs off" from the group.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666